Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered May 22, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CFLR article 78, to review determinations of the Central Office Review Committee denying his grievances.
While incarcerated at Eastern Correctional Facility in Ulster County, petitioner filed grievances alleging that he was improperly being denied the right to participate in a college program. Such action had been taken against petitioner after certain testing materials were found to be missing from the area of the prison where he worked as an inmate clerk. After the grievances were denied and such denials were upheld on administrative appeal, petitioner commenced this CFLR article 78 proceeding. Following joinder of issue, Supreme Court dismissed the petition. This appeal ensued.
This Court has been apprised by the office of the Attorney General that, since taking this appeal, petitioner has been transferred from Eastern Correctional Facility. According to the Attorney General’s office, his participation in educational *1139programs at other facilities will not be limited, as it was at Eastern. Inasmuch as petitioner is no longer aggrieved by the administrative determinations underlying this proceeding, his appeal is moot and must be dismissed (see Matter of McMoore v Greene, 31 AD3d 1007, 1008 [2006], lv denied 7 NY3d 717 [2006]; Matter of Parrilla v Donelli, 25 AD3d 1046, 1047 [2006]).
Cardona, EJ., Crew III, Peters, Mugglin and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.